IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                     May 17, 2000, Session

             STATE OF TENNESSEE v. WILLIAM DONALD ELLIS

                  Direct Appeal from the Criminal Court for Sumner County
                            No. 10385    Jane Wheatcraft, Judge



                     No. M1999-783-CCA-R3-CD - Filed October 13, 2000


The appellant, William Donald Ellis, was convicted by a Sumner County jury of one count of rape
of a child, two counts of aggravated sexual battery, and two counts of assault. The trial court
imposed a sentence of twenty-five (25) years incarceration in the Tennessee Department of
Correction for the offense of rape of a child, ten (10) years incarceration in the Department for each
count of aggravated sexual battery, and six (6) months incarceration in the Sumner County Jail for
each count of assault. The trial court ordered that the appellant serve his sentences for rape of a child
and aggravated sexual battery consecutively to each other and concurrently with his sentences for
assault, resulting in an effective sentence of forty-five (45) years incarceration. On appeal, the
appellant presents the following issues for our review: (1) whether the trial court erred in denying
his motion to suppress evidence obtained by police as a result of the warrantless search of his home;
(2) whether the trial court should have required the State to elect between Counts One and Six of the
indictment; (3) whether the evidence adduced at trial supports the jury’s findings of venue; and (4)
whether the evidence adduced at trial supports the jury’s verdict of guilt of rape of a child.
Following a review of the record and the parties’ briefs, we affirm in part and reverse and remand
in part the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed in
                       Part and Reversed and Remanded in Part.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and JOE
G. RILEY, J., joined.

Brent O. Horst, Nashville, Tennessee, for the appellant, William Donald Ellis.

Paul G. Summers, Attorney General and Reporter, Russell S. Baldwin, Assistant Attorney General,
Lawrence Ray Whitley, District Attorney General, and Sallie W. Brown, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION
                                       I. Factual Background
                 The appellant’s convictions of rape of a child, aggravated sexual battery, and assault
arose from the thirty-two year-old appellant’s illicit relationship with AP,1 a nine-year-old child
whom the appellant was babysitting. The evidence adduced at the appellant’s trial established that
the appellant, his wife, and their two children moved to Gallatin, Tennessee in August of 1996. They
lived in a trailer park at 540 North Water Street in Gallatin. Melody Ellis, the appellant’s wife,
obtained employment at a BP gas station in nearby Hermitage and worked five days each week from
9:00 p.m. until 6:00 a.m. The appellant, although initially employed, ultimately chose to remain at
home and care for the children. Other children residing in the trailer park, including AP, frequently
visited the Ellis home and played with the Ellis children. Indeed, when AP’s family moved away
from the trailer park, AP stayed at the Ellis home during the transition and thereafter continued to
visit the Ellises overnight.

               At trial, the appellant’s wife recalled that, during AP’s frequent stays at the Ellis
home, the appellant was “overprotective” of AP. Ms. Ellis also recalled that the appellant frequently
took AP to the park, roller skating, or swimming and left their own children at home. Moreover,
when she returned home from work, Ms. Ellis would frequently find the appellant sleeping in bed
with both their daughter and AP.

                Ms. Ellis additionally recounted at trial a specific occasion on which she found a cup
of oil containing pubic hair and drops of blood in one of the bathrooms in the Ellises’ trailer. When
she questioned her husband concerning the cup of oil, he denied any knowledge of the source of the
cup, merely remarking that he had previously seen the cup in the bathroom. Ms. Ellis also
discovered a pair of underwear, which she believed belonged to AP, stuffed underneath her
daughter’s mattress. Assuming that AP had had “a little accident,” Ms. Ellis washed the underwear.
On yet another occasion, Ms. Ellis noticed that a cream that she used to treat vaginal yeast infections
had been removed from her bathroom. When she questioned her husband concerning the cream, he
responded that AP “had a scratch on what he called her twinkie.”

               Ann Valliancourt, the Ellises’ neighbor, testified at the appellant’s trial that, in April
of 1997, she was looking out the window of her trailer and observed the appellant and AP on a
trampoline located between her trailer and the Ellises’ trailer. Valliancourt recalled:
               [AP] . . . was jumping, and Billy [the appellant] was standing still. .
               . . [AP] would jump in Billy’s arms and wrap her legs around there,
               and he would have his hand in her private areas . . . . He French
               kissed her.
Valliancourt also overheard the appellant telling AP that he loved her. Accordingly, Valliancourt
immediately called the Department of Children’s Services (DCS).

               Valliancourt’s report prompted an investigation by both DCS and the Gallatin Police
Department. During this investigation, Detective Susan Morrow of the Gallatin Police Department
interviewed the appellant, Ms. Ellis, and AP. Following these interviews, Morrow concluded that


       1
           In accordance w ith this court’s policy, we refer to the child victim by her initials.

                                                            -2-
there was insufficient evidence to sustain criminal charges. However, she instructed the appellant
that he was to have no further contact with AP. AP’s mother was similarly instructed to ensure that
the appellant and AP had no further contact.

               Following this investigation, the appellant wrote a letter to AP’s mother in which he
professed his love and caring for AP. The letter included the following remarks:
               Everyone knows I love [AP] . . . . Some are just jealous because they
               don’t get as much love and attention as her, but they sometimes lie
               and steal or talk behind my back. . . . [AP] doesn’t do this. She is
               really a true friend.

                My love for . . . [AP] didn’t happen all at once. It was a bond
                between two friends that grew each day. At first . . . [AP] seemed
                like a crybaby, a spoiled rotten brat that wouldn’t listen to anyone.
                But each day she listened to me, and I found out how smart and good-
                hearted-person she could be. Very funny, too. I began to see this girl
                was starting to adjust, and Melody mellowed down a little more each
                day. I’ve taught her a lot, and she is really trying so hard to be a good
                kid. I’m so proud of her for her efforts. I love . . . [AP] because she
                makes me happy. When she’s around, life’s not so boring after all.
                There are lots of things we have in common. We like the same
                music, food, clothes, places to go, and people to see and act or
                whatever. I am protective of . . . [AP] just as a dad is worried about
                his child having sex, getting pregnant or raped, kidnapped, or in fights
                with other kids, even though she is not my own. I am like this
                because she could be gone tomorrow forever, and that’s my biggest
                fear. . . . [AP] and I are best friends because we do so much together
                as a team. We have a great deal of respect for each other. I’ll always
                be there for her, and she’s always there for me.
                                                    ***
                We need to be around each other all the time because we both need
                lots of love and attention, hugs, and kisses. . . . I’ll always be a dad to
                her. She’ll always be my baby.
The appellant also attempted to visit AP at her home. Ultimately, notwithstanding the disturbing
tenor of the above letter, allegations that the appellant had sexually abused her daughter, and
instructions from investigators to keep her daughter away from the appellant, AP’s mother permitted
her daughter to resume her visits to the Ellis home.

               At this point, the appellant’s relationship with his wife deteriorated, and, in early June
1997, Ms. Ellis temporarily left the Ellises’ trailer and resided for several days with her ex-husband
and his mother. On June 3, Ms. Ellis returned to the trailer, intending to remain in the trailer and
restore her marriage. Upon her return, she learned that two of the Ellises’ friends were visiting for
several days and that AP was also present. Ms. Ellis asked the appellant why AP was present in their


                                                  -3-
home, and the appellant responded, “Because I want her here.” Ms. Ellis offered to drive AP home
en route to work. However, the appellant responded that he would kill Ms. Ellis if she attempted to
remove AP from their home. Accordingly, Ms. Ellis departed for work alone.

                 Prior to departing for work, Ms. Ellis spoke with the friends who were currently
visiting the Ellises’ trailer. As a result of this conversation, Ms. Ellis left work early on June 4 and
drove to the Ellises’ trailer at approximately 5:45 a.m. When she arrived at the trailer, the visiting
friends passed the Ellises’ children to Ms. Ellis through a window of the trailer. Ms. Ellis then drove
her children to a location in Lebanon before returning to Gallatin and visiting the Gallatin Police
Department. At the police department, Ms. Ellis informed Detective Morrow that the appellant and
AP were currently inside the Ellises’ trailer. Additionally, she gave to the detective the key to the
trailer and permission to search the trailer.

                Morrow, accompanied by Lieutenant Dennis Thrasher of the Gallatin Police
Department, immediately drove to the Ellises’ trailer. When they arrived, they knocked on the front
door but received no response. Accordingly, Morrow used the key provided by Ms. Ellis to unlock
the door. As the officers entered the trailer, they continued to announce their presence. When they
approached the master bedroom, Morrow observed the appellant through the open bedroom door.
She recalled that the appellant was partially on the bed, his
                head and upper torso . . . [were] underneath the covers, and he was
                scooting out backwards. His feet were on the floor and at the same
                time he was bent over, and he was pulling his pants up over his hips
                at the same time he was pulling his upper torso out from under the
                covers.
                                                  ***
                At that point, I observed . . . [AP] in the bed. When I walked into the
                room, she immediately started crying.
                                                  ***
                I asked her if Mr. Ellis had done anything, and she told me that he
                was trying to make her come.
According to Morrow, AP was wearing a t-shirt but was nude below the waist. AP asked if she
could dress herself and, upon receiving permission, obtained a pair of underwear and a pair of shorts
from a pile of discarded clothing beside the bed. The police additionally recovered a bottle of suntan
oil from the bed and a pair of “[l]ittle girl’s Hanes” underwear from one of the bathrooms.

              AP was immediately transported to Our Kids Center, a division of the Metropolitan
Nashville General Hospital. Lisa Dupree, an employee of the Center, conducted the initial medical
interview of AP. According to Dupree, the victim
              reported that she had been touched on her front private. At that point,
              she pointed to her vaginal area. Said she had been touched with a
              hand and with a private and that it happened more than one time. She
              also reported, and I did ask her specifically about the time frame,
              particularly that day, she reported that on that day she had been


                                                  -4-
               touched on her front private with a hand and a private and that she
               was afraid she had done something wrong and she was in trouble and
               going to be taken away from her mother.
                                                ***
               Said that the person that had done this told her that he wanted her to
               help him come. She reported that she did not know what that meant
               when that was said to her, that that was just what she was always told
               happened.

                Following the initial medical interview, Julie Rosof-Williams, a family nurse
practitioner, performed the physical examination of AP. At trial, Rosof-Williams described the
results of her examination:
                [The victim] was a healthy child. Her non-genital and anal portion - -
                eye, ears, nose part - - she is a healthy child. When I examined the
                genital area, she was cooperative. . . . [S]he had a healthy external,
                normal looking genitalia. When I separated the labia majora, I was
                able to see further inside and checked the general structures. One of
                these structures is the hymen. If you think of the vagina as a pocket
                where tampons go, that is actually the vagina. The hymen is just
                inside the vagina, and that partially covers the opening. She had two
                tears in the opening.
Rosof-Williams opined that the tears in AP’s hymen had occurred at least three to six days prior to
the examination. However, she affirmed that the tears reflected penetration of the child’s vagina at
sometime in the past.

                 The nurse practitioner also testified that the victim had previously been examined by
the Center in 1992 for evidence of sexual abuse by a suspect other than the appellant. At that time,
there were similar tears in AP’s hymen. Rosof-Williams opined that the injuries she observed on
June 4, 1997, could have been the same as those observed in 1992. She also noted that, because
AP’s hymen was torn in 1992, subsequent penetration would be less likely to cause injury. Indeed,
during the 1997 examination, AP denied any injuries causing bleeding. Finally, Rosof-Williams
recalled that, in 1997, the victim did have a small amount of pubic hair.

                Shelley Betts, a forensic scientist with the Tennessee Bureau of Investigation and an
expert in serology and DNA analysis, examined vaginal and rectal swabs obtained from AP during
her examination by Rosof-Williams. Although Betts was unable to find any semen on the rectal
swabs, she did identify the presence of sperm cells on the vaginal swabs. However, there was an
insufficient quantity of sperm cells to perform a DNA analysis. The agent also examined the Hanes
underwear seized by the police from the bathroom in the Ellises’ trailer. She identified the presence
of semen and other bodily fluids on the underwear. A DNA analysis of the semen revealed a DNA
profile consistent with the appellant’s DNA profile. The agent noted that one in every twenty
thousand Caucasians would possess the appellant’s DNA profile. A DNA analysis of the remaining
bodily fluids on the underwear revealed a profile consistent with AP’s profile.


                                                 -5-
               Detective Morrow interviewed the appellant on June 4, 1997, the day of his arrest.
The detective recalled that, initially, the appellant was extremely agitated and demanded to know
who had submitted a complaint to the police. Additionally, he denied engaging in any sexual activity
with AP. Indeed, the appellant denied that the police had found him in bed with AP. Subsequently,
however, the appellant made the following admissions:
               He admitted to having sex with . . . [AP]. He stated that he had
               digitally penetrated her with his finger, that he was - - loved her, and
               that he did what she wanted him to do. She did this willingly, that he
               did not rape her. To him, raping was actually putting his penis inside
               her vagina. He says that he would take the oil and he would rub it on
               his penis, and then he would get in between . . . [AP’s] legs and rub
               up and down. He said he would do this also to - - in between her
               buttocks in the same fashion as he did in the front.
                                                 ***
               He said he did this about 20 to 30 times.
                                                 ***
               He said he was unhappy in his marriage and that he cared for . . .
               [AP].
                                                 ***
               He stated that [AP] had performed oral sex and that - - on him and
               that he would perform oral sex on her as well.
                                                 ***
               He said she would wear short shorts, that she would get up in his lap,
               and that she would scoot around on his groin area . . . .

                Following her interview with the appellant, Morrow instructed Sergeant Gregory
Allen Bunch to transport the appellant to Sumner Regional Medical Center for a blood test. En route
to the medical center, the appellant volunteered several statements to the sergeant. Specifically, the
appellant again denied the use of any force in pursuing his relationship with AP and also denied any
penile penetration of AP’s vagina, commenting, “She couldn’t handle all that I have.” He admitted
that, on June 4, he had fondled AP’s genitals. He further admitted that he and AP had previously
engaged in oral intercourse. He specifically noted that AP had previously performed oral sex upon
him. Finally, the appellant attempted to explain to the sergeant why he had initiated a sexual
relationship with AP:
                [I]t happened one night on the couch. [AP] came over and wanted me
                to kiss her and she, we were laying next to each other on the couch
                and she would stick her butt out in my crotch, you know, rub up
                against it and stuff like. Of course, the girl’s got a pretty body and
                everything, she’s not a woman or anything but she’s real close and
                you know like they say a hard dick has no fear and you know, things
                happened. I couldn’t stop it, you know it just . . . .




                                                 -6-
                 Subsequently, the appellant also wrote two letters to his wife in which he again
effectively confessed to a sexual relationship with AP. For example, in a letter dated June 8, 1997,
the appellant wrote to his wife that his sister “will be going to court with me to testify how . . . [AP]
was all over me all the time. She came on to me and she knows what she was doing. . . . I never did
penetrate her at any time, I swear. Please be on my side in court.” Moreover, in a June 10, 1997
letter to his wife, the appellant reiterated the account, previously communicated to Sergeant Bunch,
of his first sexual encounter with AP. In the same letter, the appellant described the following,
additional encounter: “One night when I was on the couch with a blanket over me, . . . [AP] got
under the blanket and gave me a blow job.”

                A Sumner County Grand Jury returned a sixty-one-count indictment against the
appellant. On April 13, 1999, immediately prior to the appellant’s trial, the State requested and the
trial court granted the entry of an order of nolle prosequi for all but four counts of rape of a child,
one count of attempted rape of a child, and two counts of aggravated sexual battery. The trial court
further dismissed one of the remaining counts of rape of a child before submitting the charges to the
jury for deliberation. In defense against those charges, the appellant testified on his own behalf at
trial. Specifically, he recanted both his statements to the police and to his wife and denied any sexual
or otherwise inappropriate relationship with AP. At the conclusion of the trial, the jury acquitted the
appellant of one count of rape of a child, and returned verdicts of guilt of one count of rape of a
child, two counts of aggravated sexual battery, and two counts of assault. The trial court imposed
a sentence of twenty-five (25) years incarceration in the Tennessee Department of Correction for the
offense of rape of a child, ten (10) years incarceration in the Department for each count of aggravated
sexual battery, and six (6) months incarceration in the Sumner County Jail for each count of assault.
The trial court further ordered that the appellant serve his sentences for rape of a child and
aggravated sexual battery consecutively to each other and concurrently with his sentences for assault,
resulting in an effective sentence of forty-five (45) years incarceration.

                                                II. Analysis
a.       Trial Court’s Denial of Appellant’s Motion to Suppress
                 In this appeal as of right, the appellant first argues that the trial court erred in denying
his motion to suppress any evidence obtained as a result of the warrantless search of the Ellises’
trailer, challenging the State’s reliance upon Ms. Ellis’ consent to the search. Under both the Fourth
Amendment to the United States Constitution and Article I, Section 7 of the Tennessee Constitution,
a warrantless search of a person’s home is presumed unreasonable unless the search falls within one
of the narrowly defined exceptions to the warrant requirement. State v. Bartram, 925 S.W.2d 227,
229-230 (Tenn. 1996)(citing Coolidge v. New Hampshire, 403 U.S. 443, 454-455, 91 S. Ct. 2022,
2032 (1971)); see also State v. Horn, No. 03C01-9810-CR-00363, 2000 WL 122240, at *3 (Tenn.
Crim. App. at Knoxville, January 26, 2000). A well-settled exception to the warrant requirement
is a search conducted pursuant to a voluntary and intelligent consent either by the individual whose
property is searched, Bartram, 925 S.W.2d at 230 (citing Schneckloth v. Bustamonte, 412 U.S. 218,
222, 93 S. Ct. 2041, 2045 (1973)), or by a third party who possesses common authority over the
premises, id. at 230-231 (citing United States v. Matlock, 415 U.S. 164, 171, 94 S. Ct. 988, 993
(1974)). The State has the burden of establishing that the search was conducted pursuant to this


                                                    -7-
exception. Id. If the State fails to satisfy its burden, the exclusionary rule may operate to bar the
admissibility of any evidence obtained directly or derivatively from the unconstitutional search.
Wong Sun v. United States, 371 U.S. 471, 485, 83 S. Ct. 407, 416 (1963); State v. Clark, 844
S.W.2d 597, 600 (Tenn. 1992).

                The trial court conducted a suppression hearing in this case on February 5, 1998. At
the suppression hearing, the appellant did not dispute that Ms. Ellis voluntarily and intelligently
consented to the search of the Ellis home, and he does not dispute the voluntary and intelligent nature
of her consent on appeal. Rather, he disputes her authority to consent to the search. The trial court
concluded that, in fact, Ms. Ellis possessed common authority over the Ellises’ trailer. We review
this determination de novo as it involves mixed questions of law and fact. See, e.g., State v. Burns,
6 S.W.3d 453, 461 (Tenn. 1999)(“Cases that involve mixed questions of law and fact are subject to
de novo review.”); see also United States v. Gevedon, 214 F.3d 807, 810 (7th Cir. 2000); United
States v. Salimonu, 182 F.3d 63, 70 (1st Cir. 1999); United States v. Kim, 105 F.3d 1579, 1581 (9th
Cir. 1997). Our de novo review is not limited to the record of the suppression hearing but extends
to the entire record of proceedings, including, in this case, the appellant’s trial. State v. Henning,
975 S.W.2d 290, 299 (Tenn. 1998).

                In Matlock, the United States Supreme Court defined the “common authority”
necessary to validate a third party’s consent to a warrantless search:
                The authority which justifies the third-party consent does not rest
                upon the law of property . . . but rests rather on mutual use of the
                property by persons generally having joint access or control for most
                purposes, so that it is reasonable to recognize that any of the co-
                inhabitants has the right to permit the inspection in his own right and
                that others have assumed the risk that one of their number might
                permit the common area to be searched.
415 U.S. at 171 n.7, 94 S. Ct. at 993 n. 7. The State may satisfy its burden of proof in this regard
either by demonstrating that the third party in fact possessed common authority as defined above or,
alternatively, by demonstrating that the facts available to the searching police officers would have
warranted “‘“a man of reasonable caution in the belief”’ that the consenting party had authority over
the premises.” Illinois v. Rodriguez, 497 U.S. 177, 188-189, 110 S. Ct. 2793, 2801 (1990)(citation
omitted); United States v. Chaidez, 919 F.2d 1193, 1201-1202 (7th Cir. 1990); see also Clark, 844
S.W.2d at 599 n. 1; State v. Seaton, No. 03C01-9701-CC-00040, 1998 WL 915903, at *3 (Tenn.
Crim. App. at Knoxville, November 18, 1998), perm. to appeal dismissed, (Tenn. 1999).

                 In this case, Ms. Ellis was married to the appellant and, with the exception of a brief,
three- or four-day separation, had been residing with the appellant in the trailer until only hours
before her interview with Detective Morrow and her consent to the search of the trailer. The record
reflects that, unbeknownst to the appellant, Ms. Ellis collected her children and left the trailer due
to the appellant’s aberrant behavior, and she and her children were “in Lebanon in hiding” at the time
of her consent. She retained the keys to the trailer, and the circumstances of her departure
overwhelmingly, albeit circumstantially, suggest that a substantial portion of her property remained


                                                  -8-
inside the Ellis trailer. Moreover, while these facts are not dispositive, we note that Ms. Ellis rather
than the appellant was the title owner of the trailer, and her name rather than the appellant’s was
listed on the rental agreement for the property on which the trailer was located. The record also
indicates that, as the sole source of income in the Ellis family, Ms. Ellis was paying the rent for the
property. Finally, following the appellant’s arrest, Ms. Ellis continued to reside in the trailer. We
conclude that these facts established Ms. Ellis’ “common authority” over the trailer. Cf. United
States v. Trzaska, 859 F.2d 1118, 1120 (2d Cir. 1988); United States v. Long, 524 F.2d 660, 661 (9th
Cir. 1975); Smiley v. State, 606 So. 2d 213, 214-217 (Ala. App. 1992); State v. Ratley, 827 P.2d 78,
80-82 (Kan. App. 1992); State v. Madrid, 574 P.2d 594, 596-597 (N.M. App. 1978); Sullivan v.
State, 716 P.2d 684, 686-687 (Okla. App. 1986).

                  The appellant additionally argues that, even assuming his wife’s “common authority”
over the trailer, her consent did not justify the warrantless search because of the appellant’s presence
in the trailer at the time of the search. In support of his argument, the appellant cites the following
language in Matlock, 415 U.S. at 170, 94 S. Ct. at 993 (emphasis added):
                  [R]ecent authority clearly indicates that the consent of one who
                  possesses common authority over premises or effects is valid as
                  against the absent, nonconsenting person with whom that authority is
                  shared.
Of course, in the instant case, the police did knock on the front door of the Ellis’ trailer and only
entered upon receiving no response. Moreover, they unavailingly continued to announce their
presence as they entered the trailer and walked toward the master bedroom. In any event, we note
that the facts of Matlock do not support the appellant’s narrow interpretation of the above language.
The defendant in Matlock was being arrested in his front yard at the time his girlfriend consented
to the search of his home. Id. at 166, 991. Notwithstanding the failure of police to obtain the
defendant’s consent, the Court concluded that the girlfriend’s consent authorized the warrantless
search of the home. Id. at 177, 996. Moreover, many courts interpreting Matlock have declined to
limit its application to searches occurring in the defendant’s absence. See, e.g., United States v.
Morning, 64 F.3d 531, 534-536 (9th Cir. 1995), and cases cited therein. This issue is without merit.

b.      Counts One and Six
                The appellant also argues that the trial court erred in failing to require the State to
“elect” between Counts One and Six of the indictment because the State relied upon the same facts
to establish both counts. In order to address both this contention and the arguments that follow, we
must review the State’s election of the specific incidents upon which it chose to proceed for each
count of the indictment.




                                                  -9-
               The State made its election of offenses during its closing argument.2 For Count One,
charging the appellant with aggravated sexual battery and underlying the appellant’s conviction of
the same offense, the State relied upon the appellant’s statement to Detective Morrow that he had
previously rubbed his penis against AP’s vagina twenty or thirty times and AP’s statement to Lisa
Dupree confirming that, on several occasions including June 4, 1997, she had been touched “on her
front private with . . . a private.”

               For Count Two, charging the appellant with aggravated sexual battery and underlying
the appellant’s conviction of assault, the State relied upon the appellant’s statements to Sergeant
Bunch and to his wife concerning his first sexual encounter with AP “on the couch,” during which
she rubbed her bottom against his genitalia, and he experienced an erection.

                For Count 4,3 charging the appellant with rape of a child and underlying his
conviction of the same offense, the State relied upon the appellant’s statement to his wife concerning
another encounter with AP “on the couch” during which AP performed oral sex on the appellant.
The State also noted that this statement was consistent with the appellant’s statements to Morrow
and Bunch that AP had performed oral sex upon him.

                For Count 5, charging the appellant with rape of a child and underlying his conviction
of assault, the State relied upon the appellant’s statement to Morrow that, on June 4, 1997, he
penetrated AP’s vagina with his finger, the appellant’s more limited admission to Bunch that he had
only fondled AP’s genitalia on that occasion, and AP’s statement to Dupree that, on June 4, 1997,
she had been touched on her “front private” with a hand.

                 Finally, for Count Six, charging the appellant with attempted rape of a child and
underlying the appellant’s conviction of aggravated sexual battery, the State again relied upon AP’s
statement to Dupree that, on June 4, 1997, she was touched “on her front private with . . . a private”
and the appellant’s oblique statement to Bunch that “[AP] couldn’t handle all that I have.” The State
additionally noted the discovery of semen in AP’s vagina on June 4, and the presence of the
appellant’s semen along with AP’s bodily fluids on a pair of underwear recovered from a bathroom
in the Ellises’ trailer on June 4.



         2
            Interestingly, the prosecutor remarked at the appellant’s trial that she had “elected” offenses immediately prior
to trial by reducin g the numb er of counts in th e indictmen t. Reducing the number of counts in an indictment in no way
resolves the election problem when there are insufficient remaining counts to accommodate all of the offenses shown
by the evidence. Indeed, the prosecutor’s remark was belied by her tacit acknowledgment during closing argument of
the need to further identify the ev ent underlying each rema ining count.
           The State’s election of offenses during its closing argument rather than at the clo se of its case-in-chief did not
satisfy the requirem ents of Burlison v . State, 501 S.W.2d 801 , 804 (Tenn. 1973). See also State v. Leath , No. 01C01-
9511-CC-00392, 1 9 98 W L 315957, at *7 (Tenn. Crim. App. at Nashville, June 17, 1998). Nevertheless, we conclude
that any error in the timing of the State’s election was harmless.

         3
              The jury returned a verdict of “not guilty” for Count Three of the indictment, charging the appellant with rape
of a child.

                                                             -10-
                 Preliminarily, we note that the difficulty in distinguishing between Counts One and
Six of the indictment stems from the State’s failure to relate Count One to a specific event for which
it was asking the jury to return a guilty verdict. When an indictment charges that a number of sexual
offenses occurred over a span of time, the State may introduce evidence of any unlawful sexual
contact between the defendant and the victim allegedly occurring during that span of time. State v.
Rickman, 876 S.W.2d 824, 828-829 (Tenn. 1994); see also State v. Hambrick, No. E1998-0893-
CCA-R3-CD, 2000 WL 823467, at *5 (Tenn. Crim. App. at Knoxville, June 27, 2000). However,
at the conclusion of its case-in-chief, the State must elect the particular incident for which a
conviction is being sought. Id. This requirement of election serves several purposes: (1) it enables
the defendant to prepare for the specific charge; (2) it protects a defendant against double jeopardy;
(3) it ensures the jurors’ deliberation over and their return of a verdict based upon the same offense;
(4) it enables the trial judge to review the weight of the evidence in its role as the thirteenth juror;
and (5) it enables an appellate court to review the legal sufficiency of the evidence. State v. Brown,
992 S.W.2d 389, 391 (Tenn. 1999). The supreme court has noted that a defendant’s right under our
state constitution to a unanimous jury verdict is the most serious concern. State v. Shelton, 851
S.W.2d 134, 137 (Tenn. 1993). Moreover, because the election requirement is “fundamental,
immediately touching the constitutional rights of an accused,” a trial court has a duty even absent
a request by the defendant to ensure the timely election of offenses by the State and to properly
instruct the jury concerning the requirement of a unanimous verdict. Burlison v. State, 501 S.W.2d
801, 804 (Tenn. 1973).4

                Recognizing the practical difficulties present in applying the election requirement in
cases of child sexual abuse, our supreme court has further provided the following broad guidelines:
                By insisting upon election, we emphasize that the state is not required
                to identify the particular date of the chosen offense. . . . If, for
                example, the evidence indicates various types of abuse, the
                prosecution may identify a particular type of abuse and elect that
                offense. . . . Moreover, when recalling an assault, a child may be able
                to describe unique surroundings or circumstances that help to identify
                an incident. The child may be able to identify an assault with
                reference to a meaningful event in his or her life, such as the
                beginning of school, a birthday, or a relative’s visit. . . . Any
                description that will identify the prosecuted offense for the jury is
                sufficient. In fulfilling its obligation under Burlison to ensure that an
                election occurs, the trial court should bear in mind that the purpose of
                election is to ensure that each juror is considering the same
                occurrence. If the prosecution cannot identify an event for which to
                ask a conviction, then the court cannot be assured of a unanimous
                decision.
Shelton, 851 S.W.2d at 137-138 (citation and footnote omitted).


         4
           The appellant in this case has failed to include the jury instructions in the record before this court. Tenn. R.
App. P . 24(b).

                                                          -11-
               Again, with respect to Count One of the indictment, the State relied upon both the
victim’s and the appellant’s statements concerning multiple incidents during which the appellant
rubbed his penis against AP’s vagina. In State v. Brown, 823 S.W.2d 576, 584 (Tenn. Crim. App.
1991), we did observe that
               [i]n a case where the evidence shows that the defense is, simply, a
               denial that any offense occurred and that the evidence in favor of the
               state’s position is of a similar quality as to each offense proven and
               is derived from the same witness [es], then it is extremely difficult to
               imagine that a potential exists of the jury splitting its findings.
Nevertheless, our supreme court cast doubt upon this observation in Tidwell, 922 S.W.2d 497, 501
(Tenn. 1996), when it specifically rejected the State’s argument that, when a victim is unable to
recount any specifics about multiple incidents of abuse except that the defendant engaged her in
sexual intercourse on numerous occasions, “‘jury unanimity is attained . . . because, although the jury
may not be able to distinguish between the various acts, it is certainly capable of unanimously
agreeing that they took place in the number and manner described.’” See also e.g., State v.
Thomason, No. W1999-02000-CCA-R3-CD, 2000 WL 298695, at *10 (Tenn. Crim. App. at
Jackson, March 7, 2000)(holding that the State did not sufficiently elect an offense upon which to
base a conviction of sexual battery when the victim testified concerning multiple incidents in 1995
when the defendant “touched [her] inappropriately” but could not recall any specific incident).

               We acknowledge that the victim did specifically identify the June 4, 1997 incident,
during which the appellant touched her vagina with his penis. This court has previously observed
that harmless error analysis may be appropriate when a victim specifically identifies one incident of
sexual abuse and testifies generally about other instances. See, e.g., Shelton, 851 S.W.2d at 138; see
also State v. Young, No. 01C01-9605-CC-00208, 1998 WL 258466, at *6 (Tenn. Crim. App. at
Nashville, May 22, 1998). However, even assuming that harmless error analysis is appropriate in
this case, we agree with the appellant that, if the State relied upon the June 4 incident to establish
Count One of the indictment, then the appellant’s convictions of Count One and Count Six violate
principles of double jeopardy. The victim’s statement to Lisa Dupree referred to only one act of
sexual contact between the appellant’s penis and her vagina on June 4, 1997. Although the appellant
admitted that on twenty or thirty occasions in the past he had rubbed his penis against AP’s vagina,
he did not clarify the extent of his conduct on June 4. Moreover, the State did not adduce any
testimony that the presence of the appellant’s semen on AP’s underwear and the presence of some
unidentified semen in AP’s vagina were inconsistent with or suggested anything other than a single
act of such sexual contact on June 4. Finally, the appellant’s statement to Sergeant Bunch that AP
“couldn’t handle all that I have” was ambiguous and likewise not inconsistent with a single act of
sexual contact. In sum, due to the State’s failure to elect the offense upon which it was relying to
establish Count One of the indictment, the appellant may very well have been convicted twice of
aggravated sexual battery based upon a single act that occurred on June 4, 1997. See State v.
Denton, 938 S.W.2d 373, 381 (Tenn. 1996).

               We emphasize in this regard that, contrary to the State’s suggestion in its brief, we
need not decide whether, assuming the appellant first rubbed his penis against AP’s vagina and then


                                                 -12-
attempted to penetrate AP on June 4, 1997, this conduct would support two separate convictions.
Cf., e.g., State v. Binion, 947 S.W.2d 867, 871-872 (Tenn. Crim. App. 1996). The jury clearly
concluded that the appellant did not attempt to penetrate AP’s vagina on June 4, and, once again, the
evidence adduced at trial suggested a single incident of sexual contact between the appellant’s penis
and AP’s vagina on June 4.

                 In conclusion, the appellant’s conviction of aggravated sexual battery in Count One
must be reversed due to the State’s failure to elect the offense upon which it was relying and the
obvious double jeopardy implications raised by the jury’s possible reliance upon the June 4 incident
to return guilty verdicts for both Count One and Count Six. The remedy for the State’s failure to
satisfy the election requirement is generally a new trial. Brown, 992 S.W.2d at 392. However, upon
the appellant’s retrial for Count One of the indictment, the State may not rely upon the June 4
incident.

c.      Venue
                The appellant next asserts that, with respect to each of his convictions, the State failed
to establish venue. As we have already determined that the appellant’s conviction of aggravated
sexual battery in Count One of the indictment must be reversed and remanded for a new trial, we
only address the sufficiency of the evidence establishing venue with respect to the remaining counts.

                Article I, § 9 of the Tennessee Constitution provides that, “in all criminal
prosecutions, the accused hath the right to. . . a speedy public trial, by an impartial jury of the County
in which the crime shall have been committed.” This constitutional guarantee precludes a court from
convicting a defendant for crimes committed outside the county in which the court is located. State
v. Anderson, 985 S.W.2d 9, 15 (Tenn. Crim. App. 1997); State v. Hill, 847 S.W.2d 544, 545 (Tenn.
Crim. App.1992); see also Tenn. R. Crim. P. 18(a) (“Except as otherwise provided by statute or by
these rules, offenses shall be prosecuted in the county where the offense was committed.”).
Accordingly, in addition to proving a defendant’s commission of an offense beyond a reasonable
doubt, the State must prove venue by a preponderance of the evidence in order to obtain a
conviction. Tenn. Code Ann. § 39-11-201(e) (1997). Slight evidence is enough to carry the
prosecution's burden of proof if such evidence is uncontradicted. Ellis v. Carlton, 986 S.W.2d 600,
602 (Tenn. Crim. App. 1998); State v. Smith, 926 S.W.2d 267, 269 (Tenn. Crim. App. 1995).
Moreover, this evidence may be either direct, circumstantial, or both. Anderson, 985 S.W.2d at 15;
Smith, 926 S.W.2d at 269.

                 As the appellant himself acknowledges, Counts Five and Six of the indictment,
underlying the appellant’s convictions of assault and aggravated sexual battery, clearly relate to
sexual activity that occurred between the appellant and AP in the Ellises’ trailer on June 4, 1997,
activity that was interrupted by the arrival of the police. Testimony at trial established that the
Ellises’ trailer is located at 540 North Water Street in Gallatin, Tennessee. While the State failed
to adduce testimony that Gallatin is located within Sumner County, we note that the State did
introduce into evidence the Ellises’ “Final Decree of Divorce,” reflecting the location of the Sumner
County Chancery Court in Gallatin. Moreover, the record reveals no evidence or allegation that this


                                                  -13-
particular offense occurred in any other county. Finally, as correctly noted by the State, this court
has previously interpreted Tenn. R. Evid. 201 to permit a jury, whether requested or not, to notice
facts “generally known within the territorial jurisdiction of the trial court.” State v. Walden, No.
03C01-9409-CR-00330, 1995 WL 506036, at *3 (Tenn. Crim. App. at Knoxville, August 24, 1995);
see also State v. Smith, No. 03C01-9807-CR-00259, 1999 WL 619042, at *2 (Tenn. Crim. App. at
Knoxville, August 17, 1999)(holding that, when the State’s proof indicated that the drug transactions
at issue took place in Athens, the jury could properly determine that Athens is in McMinn County
and thereby find venue). As in Walden, the location of Gallatin in Sumner County cannot reasonably
be disputed. Walden, No. 03C01-9409-CR-00330, 1995 WL 506036, at *3; cf. State v. Young, 617
S.W.2d 661, 663 (Tenn. Crim. App. 1981)(holding that the trial court erroneously took notice of the
location of Johnson City in Washington County when, in fact, Johnson City was located in both
Washington County and Carter County, and the location of particular streets is not subject to judicial
notice). Accordingly, as in Walden, the jury in this case, comprised of citizens of Sumner County,
could take notice of the location of the largest city in Sumner County. Walden, No. 03C01-9409-
CR-00330, 1995 WL 506036, at *3. Finally, as in Walden, any deficiency in the trial court’s
instructions to the jury has been waived due to the appellant’s failure to include the jury instructions
in the record before this court. Id.5

                As to Counts Two and Four of the indictment, underlying the appellant’s convictions
of assault and rape of a child, the appellant’s statements to the police and to his wife reflect that the
incidents elected by the State occurred “on the couch.” More specifically, the appellant’s June 10,
1997 letter to his wife indicates that both incidents occurred on the same couch. Additionally, we
note that the appellant’s reference to the “couch” in his statement to Sergeant Bunch immediately
followed the appellant’s observation that AP was residing with the Ellises “one night after another.”
The evidence adduced at trial established that AP periodically resided with the Ellises in their trailer
in Gallatin, Tennessee. Indeed, the evidence established that, other than skating or swimming
excursions or trips to the park, the appellant’s encounters with AP, sexual or otherwise, occurred at
the Ellises’ trailer. Thus, we conclude that a preponderance of the evidence established that the
incidents elected by the State for Counts Two and Four occurred in the Ellises’ trailer in Gallatin,
Tennessee. As previously noted, the jury could take notice of the location of Gallatin in Sumner
County. This issue is without merit.

d.       Sufficiency of the Evidence

         5
           We no te that our decision in Walden appears contrary to the plain language of Tenn. R. Evid. 201(c) which
provides only that a court, rather than the trier of fact, “may take judicial notice whether requested or not.” Moreover,
prior to the adoption of the Tennessee Rules of Evidence, this court acknowledged in State v. Chadwick, 750 S.W.2d
161, 165 (Tenn. Crim. App. 1987), that a court may take judicial notice of the location of a c ity within a particular county
but emphasized that, in that case, the record contained no indication that the trial judge had taken judicial notice of the
location of the city at issue or th at he had instru cted the jury o n that point. O f course, in this cas e, the record is
incomplete. Accordingly, it is unclear whether the trial court took judicial notice of the location of Gallatin or instructed
the jury in accordance with Tenn. R. Evid. 201(g). The incompleteness of the record inures to the ap pellant’s detrim ent.
Tenn. R. App. P. 24(b). A dditionally, we note the gene ral principle that “‘[t]he jury may use their common knowledge
and experienc e in deciding whether a fact is lo gically deducible from the circumstances in evidence, or in making
reasonable inferences from the evidence.’” Fairbank s v. State, 508 S.W.2d 67, 69 (Tenn. 1974).

                                                           -14-
               Finally, the appellant challenges the sufficiency of the evidence underlying his
conviction of rape of a child in Count Four of the indictment. When the sufficiency of the evidence
is challenged on appeal, our standard of review is whether any “reasonable trier of fact” could have
found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Tenn. R. App. P. 13(e). In other words, the appellant carries
the burden of demonstrating to this court why the evidence will not support the jury’s findings. State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). In contrast, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which may be drawn therefrom. State
v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). Questions concerning the credibility of witnesses
and the weight and value to be given the evidence, as well as all factual issues raised by the evidence,
are resolved by the trier of fact and not the appellate courts. State v. Pruett, 788 S.W.2d 559, 561
(Tenn. 1990). These rules are applicable to findings of guilt predicated upon direct evidence,
circumstantial evidence, or a combination of both. State v. Nesbit, 978 S.W.2d 872, 898 (Tenn.
1998), cert. denied, 526 U.S. 1052, 119 S. Ct. 1359 (1999).

                In order to prove the appellant’s commission of the offense of rape of a child, the
State was required to establish beyond a reasonable doubt that (1) the appellant engaged in sexual
penetration of AP, or AP engaged in sexual penetration of the appellant; (2) AP was less than
thirteen years of age; and (3) the appellant acted intentionally, knowingly, or recklessly. Tenn. Code
Ann. § 39-13-522 (1997). The definition of “sexual penetration” includes fellatio. Tenn. Code Ann.
§ 39-13-501(7) (1997). Again, in a letter to his wife, the appellant described an incident in which
AP, a nine year-old girl, performed oral sex, i.e., fellatio, upon him. He also admitted to Detective
Morrow and Sergeant Bunch that AP had performed oral sex upon him. Nevertheless, the appellant
now asserts that the State failed to establish the “corpus delicti” of the offense because the only
evidence of the offense was the appellant’s uncorroborated inculpatory statements. Specifically, the
appellant argues that evidence of his ongoing sexual relationship with AP during the time period
charged in the indictment was insufficient corroboration of his inculpatory statements.

                  “Corpus delicti” literally means the body of the crime. State v. Shepherd, 862 S.W.2d
557, 564 (Tenn. Crim. App. 1992); State v. Turner, No. E1999-00919-CCA-R3-CD, 2000 WL
92339, at *3 (Tenn. Crim. App. at Knoxville, January 28, 2000), perm. to appeal denied, (Tenn.
2000). In order to establish the corpus delicti of a crime, the State must establish beyond a
reasonable doubt (1) that a certain result has been produced and (2) that some person is criminally
responsible for the act. State v. Jones, 15 S.W.3d 880, 890-891 (Tenn. Crim. App. 1999); Turner,
No. E1999-00919-CCA-R3-CD, 2000 WL 92339, at *3. The corpus delicti cannot be established
by a confession alone. State v. Buck, 670 S.W.2d 600, 609 (Tenn. 1984); see also Smith, 24 S.W.3d
at 281. That having been said, only slight evidence of the corpus delicti is necessary to corroborate
a confession and thereby sustain a conviction. Id.; Jones, 15 S.W.3d at 891. Such corroborating
evidence may be direct or circumstantial. Jones v. State, 601 S.W.2d 323, 325 (Tenn. Crim. App.
1980). In short, “‘[the corroborating] evidence is sufficient if . . . it tends to connect the defendant
with the commission of the offense, although the evidence is slight, and entitled, when standing by
itself, to but little consideration.’” Smith,24 S.W.3d at 281.



                                                 -15-
                As noted previously, in Rickman, 876 S.W.2d 828-829, our supreme court reaffirmed
the special rule “admitting evidence of other sex crimes when an indictment is not time specific and
when the evidence relates to sex crimes that allegedly occurred during the time as charged in the
indictment.” In other words, the court reaffirmed that, under those limited circumstances,
                evidence of other . . . [sex crimes] both prior and subsequent to the
                act charged in the indictment is competent as tending to establish the
                commission of the special act under examination, as corroborative of
                the evidence of witnesses testifying thereto, and for the purpose of
                showing the relationship of the parties.
Id. at 828 (citations omitted); see also State v. Hodge, 989 S.W.2d 717, 722 (Tenn. Crim. App.
1998). Thus, in the instant case, independent evidence that the appellant engaged in various sexual
acts with AP during the time period charged in the indictment corroborated his confessions to
engaging in a specific act of oral intercourse with AP. Indeed, as correctly noted by the State, in the
analogous context of evaluating the sufficiency of the evidence corroborating a statement by an
accomplice, we have previously held that evidence of a continuing course of sexual conduct between
the defendant and the victim-accomplice, occurring during the indictment period, adequately
corroborated the victim-accomplice’s testimony concerning specific incidents. State v. Lawson, No.
01C01-9607-CR-00320, 1997 WL 661483, at *6 (Tenn. Crim. App. at Nashville, October 24, 1997).
We conclude that the record contains sufficient evidence corroborating the appellant’s inculpatory
statements. This issue is without merit.

                                         III. Conclusion
               For the foregoing reasons, we reverse the appellant’s conviction of aggravated sexual
battery in Count One of the indictment and remand that case to the trial court for a new trial or other
proceedings consistent with this opinion. We otherwise affirm the judgments of the trial court.


                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE




                                                 -16-